UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2013 Commission file number: 000-52765 iMEDICOR, INC. AND SUBSIDIARY (Exact Name of Registrant as Specified in Its Charter) Nevada 95-4696799 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification No.) 13506 Summerport Pkwy #160, Windermere, FL 34786 (Address of principal executive offices) (Zip Code) (888) 810-7706 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ There were 1,128,299,589 outstanding shares of the issuer’sCommon Stock, $0.001 par value, on August 12, 2014,. iMEDICOR, INC. AND SUBSIDIARY FORM 10-Q QUARTERLY REPORT FOR THE QUARTER ENDED DECEMBER 31, 2013 AND 2012 Page Part I Financial Information Item 1. Financial Statements 3 Condensed ConsolidatedBalance Sheets as of December 31, 2013 (Unaudited) and June 30, 2013 3 Condensed Consolidated Statements of Operations for the Three Months Ended December 31, 2013 and 2012 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Six Months EndedDecember 31, 2013 and 2012 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2013 and 2012 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Not Applicable Item 4. Controls and Procedures 26 Part II Other Information Items 1-4. Not Applicable Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 2 iMEDICOR, INC. CONSOLIDATED BALANCE SHEETS December 31, June 30, ASSETS (unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $-0- and $-0- at December 31, 2013 and June 30, 2013, respectively Total Current Assets Fixed Assets, net of accumulated depreciation Leasehold Improvements, net of accumulated depreciation - Security Deposit - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Liabilities: Notes payable and accrued interest in default $ $ Accounts payable and accrued expenses Due to related party Line of Credit Payable - Warrants - derivative liability - Total Liabilities Stockholders' Deficit Preferred Stock, Series A par value $.001, authorized 37 Issued and outstanding 35.75 and 35.75 shares as of December 31, 2013 and June 30, 2013, respectively - - Preferred Stock, Series B par value $.001, authorized 63 Issued and outstanding 55.70 and 42.75 shares as of December 31, 2013 and June 30, 2013, respectively - - Common stock, par value $.001 per share, authorized 4,000,000,000 Issued and outstanding: 1,033,299,590 and 997,299,586 shares as of December 31, 2013 and June 30, 2013, respectively Additional Paid in Capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' deficit $ $ 3 iMEDICOR, INC. CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) For the Three Months Ended December 31, December 31, Revenues $ $ Cost of Services - Gross Profit Expenses: General and administrative Total Expenses Loss from operations ) ) Other Income/(Expenses): Other income - litigation / debt settlement - Interest expense ) ) Financing costs - ) Total other income/(expenses) ) Net income / (loss) $ ) $ ) Net loss per share, available to common stockholders $ ) $ ) Weighted average number of shares, basic and diluted 4 iMEDICOR, INC. CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) For the Six Months Ended December 31, December 31, Revenues $ $ Cost of Services - Gross Profit Expenses: General and administrative Bad debt expenses - Total Expenses Loss from operations ) ) Other Income/(Expenses): Gain/(loss) on change in value - Derivative Warrants Other income - litigation / debt settlement - Gain/(loss) on debt redemption - ) Interest expense ) ) Loan extension fees ) - Impairment of technology asset - ) Financing costs - ) Total other income/(expenses) ) Net income / (loss) $ $ ) Net loss per share, available to common stockholders Basic $ $ ) Diluted $ $ ) Weighted average number of shares, basic and diluted Basic Diluted 5 iMEDICOR, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Six Months Ended December 31, December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Share-based compensation expense - Change in derivative value ) ) Impairment of technology - Financing costs - (Increase) decrease in: Accounts receivable ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property & equipment ) - NET CASH USED IN INVESTING ACTIVITIES ) - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from note payable - Proceeds from line of credit - Paydown of note payable ) - Proceeds from issuance of common stock NET CASH PROVIDED BY FINANCING ACTIVITIES NET (DECREASE) INCREASEIN CASH ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 67 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE Interest paid $
